Citation Nr: 1448873	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-27 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of service connection for ischemic heart disease. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  

The Veteran served in the U.S. Navy in the Vietnam Era, and now contends that his ischemic heart disease was incurred in service due to exposure to Agent Orange.  Specifically, the Veteran asserts that while he was serving on the U.S.S. Caliente, the ship docked in Cam Ranh Bay, Vietnam, on April 4, 1968, and he and other fellow sailors went ashore on the Vietnamese mainland to have a picnic and play softball.  The Veteran also asserts that on or around April 4, 1968, the Caliente traveled into the Mekong Delta, the "brown waters" of Vietnam, to refuel the U.S.S. Davy Crockett.

The record does not indicate that the RO has taken steps to confirm whether sailors from the U.S.S. Caliente went ashore on the Vietnamese mainland on April 4, 1968, when the ship was docked in Cam Ranh Bay.  Similarly, the record does not indicate whether the U.S.S. Caliente traveled into the Mekong Delta on or around April 4, 1968.  This information is crucial in deciding the Veteran's claim, and as such, the Board finds that further efforts must be taken on remand to verify whether sailors went ashore on the Vietnamese mainland while the U.S.S. Caliente was docked in Cam Ranh Bay in April 1968, and whether the U.S.S. Caliente traveled into the Mekong Delta in April 1968, before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the service department or any other appropriate agency to determine whether the U.S.S. Caliente docked in Cam Ranh Bay on April 4, 1968, during which time sailors went ashore on the Vietnamese mainland, and whether the U.S.S. Caliente traveled into the Mekong Delta in April 1968.  Efforts to retrieve this information should be documented in the record.

2. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If any issue is denied, the RO/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



